Citation Nr: 1142986	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran was shown to have a bilateral high frequency hearing loss on his November 1965 enlistment examination and on his January 1969 separation examination.  There was very little change noted at the effected frequencies.

2.  The Veteran worked on the flight line during service and was exposed to jet engine noise while wearing hearing protection.  He was also exposed to some level of noise from cannon fire.

3.  The Veteran's pre-existing hearing loss was not permanently made worse by his military service.   


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in an April 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.   The March 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2006 letter.  Accordingly, the Board finds that the applicable VCAA notice requirements have been met.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of private treatment records, VA treatment records and the report of a VA audiological evaluation with addendum.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required. 

II.  Factual Background

The Veteran's service treatment records show that on November 1965 enlistment examination, audiometry (converted to ISO units) revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
60
LEFT
10
5
15
20
35

Subsequent September 1966 audiometry (converted to ISO units) revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
15
10
LEFT
5
0
0
0
0

It was noted that the Veteran's primary work area was the flight line and that his primary exposure to noise was from jet engines.  

On January 1969 separation examination, audiometry (already in ISO units) revealed that puretone thresholds (in decibels) were: 






HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
5
45
LEFT
15
15
5
25
30

An October 1998 private physician's progress note shows that the Veteran complained that he could not follow conversations well when there was more than one person talking.  His wife and friends had noticed it.  He wanted to have a hearing test.  He did not have any chronic noise exposure currently but he had served in the Air Force.  However, he did wear hearing protection during that time and the service was only for about 3 years, about 30 years prior.  There was no family history of hearing loss.  

Puretone threshold testing (in decibels) was: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
60
LEFT
15
20
25
60
65


The Veteran was noted to have high frequency hearing loss on both sides, a little worse on the right.  He was referred to an audiologist.  

An October 1998 private audiological evaluation showed bilateral hearing loss in the higher frequencies.  Speech audiometry showed that speech recognition was 92 percent in each ear.  The examining audiologist indicated that the Veteran reported a gradual decrease in hearing ability over the past several years.  The Veteran also indicated that his only history of noise exposure was when he was in the Air Force.  Additionally, he had occasional ringing in his ears.  There were no significant family tendencies toward hearing loss.  There was no significant history of aspirin or quinidine use.  

Examination of the ears was normal.  It was noted that the hearing test had revealed normal range hearing for speech with 15 decibel SRT and 92 percent discrimination bilaterally.  Pure tone threshold testing showed a high frequency sensorineural dip at three to four thousand hertz.  This was consistent with a noise induced loss.  The diagnostic impression was noise induced high frequency sensorineural hearing loss with normal hearing of speech.  

It was recommended that the Veteran's hearing be rechecked in three to five years or sooner if he noted increasing significant problems.  The examiner doubted that a hearing aid would be helpful.  

In his March 2006 claim the Veteran indicated that he had had hearing loss for many years.  He had recently gone to an audiologist and was informed that he had permanent hearing loss, nerve damage, medium to severe, which was related to loud noises.  He suspected that his service occupation of working on jet aircraft was responsible for this loss.  It had been occurring over many years.  His responsibility in the Air Force was to service electronic equipment and to assist in launching planes.  This required him to attend take-offs.  The engine noise was excessive and likely damaged his hearing. 

A March 2006 private audiological evaluation showed bilateral sensorinerual hearing loss at higher frequencies.  It was noted that the Veteran was a hearing aid candidate and that he had concerns with clearly understanding speech in groups and under noise.  

In an April 2006 statement, the Veteran indicated that he served as an Airborne Radio Technician responsible for assisting in the pre-flight launch of F-100 fighter aircraft.  This duty required him to be out on the flight line during preflight and launch so that he could assist in any communication or radar emergencies.  He believed that the intense noise of the jet engines during taxi and take-off caused damage to his hearing.  This had been a long-time problem as his examinations had indicated.  He first became aware of the problem in the 1980s when some friends asked him to turn off the alarm on his watch.  To his surprise, he had not even heard it ringing.  He indicated that at that point his condition had appeared to have been getting worse.  

On October 2006 VA audiological evaluation, the Veteran reported decreased hearing.  He indicated that his greatest difficulty was understanding background noise and using the telephone.  It was noted that he was in the Air Force from 1965 to 1969 and that he served in electronics along the flight line.  His civilian occupation was also electronics and he denied any recreational noise exposure.  He also reported bilateral tinnitus, which was constant and recurrent.  

Audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
60
65
LEFT
15
15
40
65
70

The average puretone thresholds were 43.75 decibels, right ear, and 47.5 decibels, left ear.  Speech audiometry revealed that speech recognition was 100 percent in the right ear and 98 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss with excellent word recognition scores.  The audiologist noted that she needed to review the Veteran's claims file to determine whether the hearing loss was related to service.  

In a February 2007 addendum, the audiologist indicated that comparison of frequency specific testing at entry into active duty vs. separation revealed no significant change in hearing.  Additionally the history on medical examination at discharge did not mention hearing loss or tinnitus and a self-assessment dated January 1969 specifically indicated that the Veteran noted no ear, nose or throat problems.  As there was no evidence of a significant change in hearing between induction and discharge, in the examiner's opinion it was less likely than not that the current hearing loss was attributable to military service as hearing loss due to noise exposure was not thought to progress once the noise source was removed.  

In an April 2007 statement the Veteran indicated that the decision to deny his claim had been based on the results of his entrance examination from November 1965, which appeared to indicate that he had had hearing loss when entering service.  However, he noted that the subsequent September 1966 hearing test clearly showed that his hearing was perfect.  Consequently, he felt that an error was made on the original November 1965 test, as he never had had hearing difficulty prior to entering the service.  Then, on his 1969 separation examination, he noted that there was a definite hearing loss in all of the readings as compared with the 1966 test.  He felt that this was adequate information to show that his hearing was affected by his exposure to jet engine noise during service.  He also indicated that currently he could not hear the television, even when playing loudly and could not join a conversation.  He also did not hear noises indicative of mechanical problems with his car and he avoided telephone conversations and meetings due to his hearing difficulty.  

In a September 2008 statement, the Veteran indicated that two circumstances could have contributed to his hearing loss.  During service he worked on the flight line helping to launch fighter jets and he was also exposed to noise from regular cannon fire whenever fighting broke out around his base in Phu Cat Vietnam.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402   (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295   (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997). 

VA regulations provide that impaired hearing will be considered a "disability" when the auditory threshold is 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 hertz, where it is 26 decibels or greater in at least three of those frequencies, or where speech recognition scores under the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The evidence shows that the Veteran had some level of high frequency hearing loss when he entered service, with his November 1965 enlistment examination showing a hearing loss disability by VA standards in the right ear and some level of high frequency loss in the left ear.  Given this pre-existing loss, the Board must determine whether the evidence shows that the hearing loss was aggravated by the Veteran's service, including his exposure to jet engine noise and noise from cannon fire.  In the instant case, the evidence indicates that the Veteran's pre-existing hearing loss did not increase in severity during service.  Thus, there is no showing of aggravation.  In this regard, the VA audiologist, in her February 2007 addendum following a review of the service treatment records, specifically found that there was no significant change in hearing from the time of the Veteran's entrance into active duty until the time of separation.  Also, a plain reading of the hearing testing data indicates that the audiometric findings at 4000 Hertz (where the Veteran was shown to have hearing loss by VA standards in the right ear at entrance) does not tend to indicate the presence of any additional hearing loss at separation as hearing acuity was actually found to be better at this frequency during the separation examination.   

The Veteran contends that the findings at entrance must have been in error as he did not experience any hearing problems prior to entrance into service and the September 1966 hearing testing showed normal results.  However, the Board does not find a basis in the record to support this contention.  In view of the consistency between the entrance and separation examinations, it is more likely that the September 1966 examination is the one that is the least accurate.  Moreover, the VA audiologist specifically noted that she reviewed the Veteran's claims file and specifically credited the findings at both entrance and separation as accurate assessments of the Veteran's then level of hearing acuity.  Nor, is there any other medical opinion or other evidence of record tending to indicate that the findings at entrance were either erroneous or a reflection of some temporary decrease in the Veteran's hearing acuity.  Further, the Board also notes that the Veteran is shown to have worn hearing protection during service, a fact which tends to weigh against his noise exposure during service resulting in any reduction in hearing acuity.  Accordingly, the Board credits the findings at both entrance and separation and finds that the Veteran's pre-existing hearing loss disability underwent no increase in severity during service.  Consequently, the pre-existing hearing loss was not aggravated by military service.

The Board also notes that the evidence shows that the Veteran's current hearing loss disability is not otherwise attributable to military service.  In this regard, the February 2007 VA audiologist specifically found that it is less likely than not that the Veteran's current hearing loss is attributable to service.  It was indicated that if there was aggravation, it would have occurred at a time proximate to the noise exposure.  That clearly is not the case in the facts here.

It is noted that there is a medical finding that he had noise induced hearing loss.  The history of in-service noise exposure is noted, but the hearing loss is not attributed to only service acoustic trauma.  Moreover, it is not explained medically why the in-service noise exposure would result in aggravation hearing loss years after the event in question, when the clinical records most contemporaneous with the events do not show aggravation.  While the Veteran essentially alleges that his current hearing loss is related to service, as a layperson, his allegations are not competent evidence of such a medical nexus.  See e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, as the evidence indicates that the Veteran's current bilateral hearing loss disability was not aggravated by his active service, the preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).





ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


